 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Teamsters&Auto Truck DriversUnion,Local 70, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of AmericaandSam-Jo,Inc., d/b/a SmiserFreight Service.Case 20-CB-2492June 5, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn January 20, 1972, Trial Examiner HermanCorenman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, as well as ananswering brief, and Respondent filed a brief inreply to the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Brotherhood of Teamsters &Auto Truck Drivers, Local 70, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: Upon a chargefiled and served on June 10, 1971, and an amended chargefiled on August 6, 1971, and served on August 9, 1971, bySam-Jo, Inc., d/b/a Smiser Freight Service, hereinafterreferred to as Smiser Freight or the Charging Party, theGeneral Counsel of the National Labor Relations Board,hereinafter referred to as the General Counsel and theBoard respectively, by the Acting Regional Director forRegion 20 (San Francisco, California) issued its complaintdated August 11, 1971, against Brotherhood of Teamsters& Auto Truck Drivers Union, Local 70, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called Respondent orUnion.The complaint alleged that since on or about January 8,1971,Respondent caused and/or attempted to causeSmiser Freight to discriminate against its employee Roy J.Anderson, thereby engaging in unfair labor practicesaffecting commerce within the meaning of Sections 8(b)(2)and (1)(A) and 2(6) and (7) of the Act.Respondent duly filed its answer admitting certainallegations of the complaint and denying the commissionof any unfair labor practices.Pursuant to notice, a hearing hereon was held before thisTrial Examiner at San Francisco, California, on November11, 1971. Counsel for the General Counsel of the Boardand Respondent by counsel appeared at the hearing. Thepartieswere afforded full opportunity to be heard,introduce evidence, examine and cross-examine witnesses,argue orally, and submit briefs. Briefs were received fromthe General Counsel and the Respondent.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF SMISER FREIGHTThe complaint alleged, the answer admitted, and Itherefore find that Smiser Freight, a California corporationwith places of business in Oakland, Los Angeles, Bakers-field,Fresno, Sacramento, and San Jose, California, is acontractmotor carrier and a common motor careerengaged in the business of hauling freight by truck, andduring the past year in the course and conduct of itsbusinessoperations sold services valued in excess of$50,000 to customers located outside California andreceived goods and services valued in excess of $50,000directly from sources located outside California. Accord-ingly, I find that Smiser Freight is, and at all times materialherein has been, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE RESPONDENTThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGEDUNFAIR LABOR PRACTICESA.The FactsRoy J. Anderson has been a police officer employed bythe city of Oakland, California, for 15 years. He has been apolice sergeant the past 5 years. He has been employed as aregular part-time truckdriver for Smiser Freight Servicesince September 1969, in addition to his regular full-timeemployment as a police officer. In order to engage inoutside employment, Anderson, like all police officers, wasrequired to secure a work permit from the chief of policeauthorizing such employment. Anderson did in fact securework permits, renewed every 6 months, authorizing hisemployment by Smiser Freight. The Oakland PoliceDepartment by printed general order has specified certain197 NLRB No. 46 BROTHERHOOD OF TEAMSTERS,LOCAL 70"Requirements of Outside Employment." Included in therequirements,inter alia,are requirements that "membersshall not work: In any employment where the labor supplyisadequate" or "In excess of sixteen (16) hours per weekunder the terms of the permit, except as may be specificallyauthorized and designated on the permit.",On January 8, 1971, Anderson was working at SmiserFreight on authority of a permit issued by the chief ofpolice under date of October 2, 1970, and expiring April12, 1971.On November 20, 1970, in Case 20-RC-9716, a petitionforcertificationof representationwas filed by theRespondent Union with Region 20 of the Board for a unitof truckdrivers and dockmen employed by Smiser Freightat its Oakland terminal. The election took place between 8and 9 a.m. on January 8, 1971, at Smiser Freight'spremises. Six votes were cast for the Respondent Union,three against, and there were five challenged ballots. Theemployee who acted as union observer at the electionchallengedAnderson'sballoton the instructions ofRespondent's business agent, Robert Windsor. Mr. Wind-sor testified that he instructed the challenge to Anderson'sballoton the basis that Anderson was no longer anemployee of Smiser Freight. Windsor testified that hereached this conclusion on the basis of a conversation withRespondent Union's president, James Muniz, who hadinformed him that the chief of police had revokedAnderson's permit to work at Smiser Freight.'B.The Events Preceding Anderson's Relinquishmentof His Employment at Smiser FreightDuring the Union's organizational campaign, it came tothe attention of Union Representatives Muniz and Wind-sor that Anderson was a police officer of the City ofOakland who was "moonlighting" at Smiser Freight. It isreasonable to conclude, in view of the fact that Andersonwas not a union member and had not signed a unionauthorization or pledge card, and in view of the furtherfact that the Union challenged Anderson's ballot at theBoard election, that the Union believed he would cast anegative vote in the Board-conducted election on January8, 1971.Union President Muniz concedes by his testimony thathe contacted Oakland Chief of Police Gaines a day or twobefore the election to protest Anderson's employment atSmiser Freight. In that conversation, Muniz testifies hetold Gaines that the Union was organizing the employeesat Smiser Freight and that the Union had a policy againstitsmembers holding city jobs and also working in thetrucking industry.Muniz testified it has long been theunion policy against "dual employment or moonlighting."Muniz testified that in a second conversation with ChiefGaines, a day or two following his first phone conversa-tion,Gaines told him that Anderson's permit, "he wasgoing to-or it had been revoked."iIn his report on objections and challenged ballots dated August 17,1971, the Regional Director at San Francisco overruled the Union'schallenge to Anderson's ballot, finding that Anderson was an employee ofSmiser Freight on the eligibility date and alsoat the timeof the election onJanuary 8, 1971 The Regional Director foundthatAnderson's work permitwas revoked at approximately 9 30 am on January 8, 1971, after the263Chief Gaines testified that he received a phone call froma Teamster representative on January 8, 1971. Gainestestifiedhis recollection of the phone conversation asfollows: "There was a labor-management dispute in regardto the Company for which Sergeant Anderson had beenissued this permit-and Sgt. Anderson's employment therewas depriving union persons of employment." ChiefGaines testified he replied as follows: "The substance ofthe conversation, as I recall, was in view of our workpermit procedures,which, as I recall, I related oneprovision for not issuing the permit and consequently forrevoking, would be if the employment of the policemanwas depriving somebody of work, the permit would berevoked." Chief Gaines also testified that in this sameconversation with the Teamster representative, he "ex-pressed concern about a member of the police departmentbeing employed at a place where a management-uniondisputewas in effect." Chief Gaines told the Teamsterrepresentative, who I find to be Mr. Muniz, that he "wouldrevoke the permit." Reiterating his reasons for revokingAnderson'swork permit, Chief Gaines testified: "It[Anderson's employment at Smiser Freight] was deprivingunion persons of employment and the second considera-tion, of course, was that there was a dispute going on, aNational Labor Relations dispute. That was the influence,those two reasons." Testifying further, Gaines said that theprincipal basis for withdrawing Anderson's permit was thepolice department regulation requiring that "members ,[ofthepolicedepartment] shall not work . . . in anyemployment where the labor supply is adequate." ChiefGaines testified further that the revocation of Anderson'spermit was totally within his own discretion, and therewere no threats made by the Teamster representative. Healso testified, and I find, that he did not contact SmiserFreight or communicate to them his action on revokingAnderson's permit.Mr.Anderson testified that after voting in the Boardelection on the morning of January 8, he reported for workwith the police department at 8:30 a.m. at which time hewas notified to contact Chief Gaines by phone, which hedid from his police callbox.Anderson's testimonial version of his phone conversationwith Chief Gaines is as follows: "Chief Gaines advised methat two union representatives from Local 70 had present-ed themselves at his office and raised objection to myemployment at Smiser Freight on the basis I wasprecluding employment of union personnel. . . . I indicat-ed to the Chief that I thought the reason for thepresentation at that time was due to the fact of the Unionelection having taken place in which I voted that morning.After some discussion, the Chief advised me that due to thedepartment's position on labor-management disputes, hewould rather the department not be placed in the. positionof being a pawn in the labor-managementdisagreementand he was going to revoke my permit." It is undisputedthat the work permit was then and there revoked in thiselection, followingwhichhe relinquished his employment with SmiserFreight. Underdateof October18, 1971, the Board, among otherthings,sustained the Regional Director's action overruling the Union's challenge toAnderson's ballotA revised tally of ballotswas issuedby the RegionalDirectoron October 26, 1971, certifyingthat six ballots were cast for theUnion and six against. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDphone conversation, and Chief Gaines made a writtenmemorandum of the revocation that same morning ofJanuary 8. Following this phone conversation with ChiefGaines, Anderson contacted Smiser Freight and informedthe manager that his work permit had been revoked and hethereforewould not be able to come to work thatafternoon.2-C.Analysis and Conclusionary FindingsIt is clear from the record that at least one of the objectsof the union representatives was to prevent Anderson'sballot from being cast or counted in the January 8 Boardelection. This is established by Muniz's conversation withGaines protesting the employment of Anderson at SmiserFreight, the challenge to his ballot, and the fact thatAnderson did not sign a union authorization or pledgecard during the union organizational campaign which it isfair to conclude had been conducted for several weeksprior to the January 8, 1971 election date.Notwithstanding Muniz's testimony that the Union has ageneral policy against dual employment or "moonlighting"and that some of its contracts so provide, it must be notedthat in the instant situation the Union did not representSmiser Freight employees and had no contract with thatcompany. I find that although Muniz's protest to ChiefGaines may have been in part motivated by a desire toprevent moonlighting, its prime thrust was to cancel out aprobable negative vote which would be cast by Anderson.Indeed,Muniz conceded by his testimony that he toldChief Gaines that the Union was organizing the employeesat Smiser Freight.Ifurtherfind, in accordance with Chief Gaines'testimony, thatGaines' decision to revoke Anderson'spermit was reached without any threat from Muniz andwas based on three considerations: (1) the police depart-ment regulation requiring that police officers shall notwork in any employment where the labor supply isadequate, (2) Anderson's employment was depriving aunion person of employment, and (3) there existed a labordispute at Smiser Freight in which the police departmentdid not want to be in any manner involved.It is undisputed, and I find, that upon revocation of hispermit on January 8, 1971, Anderson quit his part-time jobat Smiser Freight rather than risk discipline or loss ofvaluable job rights as a police sergeant with the OaklandPolice Department.The General Counsel's complaint at paragraph VIalleges that "Since on or about January 8, 1971, andcontinuing to date,Respondent has caused and/orattempted to cause Smiser to discriminate against itsemployee Roy J. Anderson in violation of Section 8(a)(3)of the Act. Paragraph VII of the complaint alleges furtherthat the conduct described in paragraph VI constitutes an2Anderson'swork permit was reinstated by Chief Gaines on September27, 1971,following a letter from Smiser Freight as followsWe need and are going to hire a part-time employee, here at ourOakland-San Francisco Terminal, at 4310 Jensen Street in OaklandWe have asked Sergeant Jack Anderson to fill this part time positionOur reasons for wanting Jack are that he has worked for us before anddid an outstandingjobSo, as you can see with his past experience and his excellent ability,unfair labor practice within the meaning of Section 8(b)(2)and (1)(A) of the Act.There is no evidence in the record that the Unionattempted to cause orcaused SmiserFreight to discrimi-nate against Anderson. It is equally clear that there is atotal absence of any evidence that Smiser Freight did infact discriminate against Anderson. Anderson voluntarilyquit his employmentat Snuserin preference to running therisk of violating police department regulations by workingin outside employment without a permit.Itmay be urged that the allegations of the complaintshould be liberally construed, and if there is substantialevidence to support a finding of any violation of Section8(b)(1)(A) or (2), especially where the matter has been fullylitigated, the pleadings should not be technically construedto defeat the finding of such violation. I have concludedthat the issues have been fully litigated so as to justifydetermining whether Section 8(b)(2) or 8(b)(1)(A) of theAct have in any respect been violated by the events whichtranspired leading to Anderson's decision to quit his part-time employment at Smiser Freight.Champion PowermotiveMachinery Co.,152 NLRB 300;Howard Campbell Co.,159NLRB 1525;HeightsFuneralHome,159NLRB 723;Famco, Inc.,158NLRB 111;Fashion Fair,157NLRB1645;Springfield GarmentMfg.Co.,152NLRB 1043;Randolph Rubber Co.,152 NLRB 496.The evidence clearly establishes that Mr. Muniz attempt-ed to cause and did cause Chief Gaines to discriminatewith respect to Anderson's outside employment. But hisconduct may not be held to violate Section 8(b)(2) of theAct. Section 8(b)(2) of the Act provides, in pertinent part,that "It shall be an unfair labor practice for a labororganization or its agent to cause or attempt to cause anemployer(emphasis supplied) to discriminate against anemployee in violation of subsection (a)(3)." But it ispointed out that the Oakland Police Department is not an"employer" within the definition of Section 2(2) of the Actwhich provides in pertinent part that "the term employer... shall not include . . . any State or political subdivisionthereof...." It is clearthat the Oakland Police Depart-ment is anintegral part of a political subdivision of theState of California.Ihave concluded, however,and Ifind, that the conductof Union Representative Muniz violated Section 8(b)(1)(A)of the Act, in that it restrained and coerced employees inthe exercise of their Section 7 rights to refrain from unionactivity or assistance to the Union. As I have pointed outearlier inthis decision, Anderson was not a member of theUnion and he did notsign a unionauthorization or pledgecard.Muniz,in protesting to Chief Gaines concerningAnderson's employmentatSmiser,complained thatAnderson was deprivinga union manof employment andthat therewas a management-union dispute at SmiserFreight. This conduct by Muniz, calculated to eliminatemakes for good relationship, and job fullfillment [sic]We feel that this would in no way interfere with his regular duties at theOakland Police Department.Smiser Freight Service is presently a non-unionCompany, and we donot foresee a change in this status in the near futureThank you foryour consideration in this matter, hoping thatyou willagree to this parttime employmentby Jack Anderson. BROTHERHOOD OF TEAMSTERS,LOCAL 70Anderson's employment,served as a warning not only toemployee Anderson but to all other Sn}iser employees thatnonadherence to the Union would result in action by theUnion adverse to or threatening the employee's job tenure.CompareRadioOfficersUnionv.N.LR.B.,347 U.S. 17.The Board has frequently held that coercion andrestraint in violation of Section 8(b)(1)(A) or its counter-part Section 8(a)(1), practiced by a labor organization oran employer which results in job loss by an employee,entitles that employee to the same remedy of reinstatementand backpay as would be accorded an employee unlawful-ly discriminated against in violation of Section 8(b)(2) or(a)(3).3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofSmiser Freight described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it will be recommended that it beordered to cease and desist therefrom and that it takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act. Having found that the Respondent'sunlawful conduct caused Roy J. Anderson's work permitto be revoked, I shall recommend that the Respondent beordered to make Roy J. Anderson whole for any loss ofearnings he may have sustained at Smiser Freight as aresult of Respondent's unlawful conduct. Backpay shall becomputed in the manner set forth in F. W.WoolworthCompany,90 NLRB 289, with interest added thereto in themanner set forth inIsisPlumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.Sam-Jo, Inc., d/b/a Smiser Freight Service is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Brotherhood of Teamsters & Auto Truck DriversUnion, Local 70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Respondent herein, is a labor organization within themeaning of Section 2(5) of the Act.3.By attempting to cause and causing Roy J. Ander-son's work permit to be revoked, Respondent has coerced3 See for exampleElectro Motive Mfg Co,Inc,158 NLRB534;Dal-TexOptical Company, Inc,131NLRB 715, 731,enfd310 F 2d 58 (C A 5);BetterMonkey Grip Company,115 NLRB 1170,enfd.243 F.2d 836 (C A 5),Bricklayers,Masons andPlasterersInternationalLocal Union No 18 ofMissouri(Ferguson Tile and Marble Company),151NLRB 160, 164,TheoHammBrewing Company,151NLRB 397, 411;Los Angeles CountyDistrictCouncil of Carpenters (Robt E L Parker Co),123 NLRB 342,Miranda FuelCo,125NLRB 454,UnitedBrotherhoodof Carpenters (Endicott ChurchFurniture Co),125 NLRB 8534 In the event no exceptions are filed asprovided by Sec.102.46 of the265and restrained Roy J. Anderson and other employees inthe exercise of certain rights guaranteed to them by Section7 of the Act, to refrain from joining or assisting theRespondent; and thereby the Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in other unfairlabor practices as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I, hereby, issue the following recommended: 4ORDERRespondent, Brotherhood of Teamsters & Auto TruckDrivers, Local 70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a) Coercing and restraining employees in the exercise ofrights guaranteed by Section 7 of the Act to refrain fromjoining the Respondent, or from in any manner assisting it,by conduct of the Respondent in seeking to have workpermits issued.by the Oakland Police Department to policeofficers revoked because such police officer exercised hisright to not join or assist the Respondent.(b) In any like or related manner restraining or coercingemployees in the exercise of their tights under Section 7 ofthe Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a)Make whole Roy J. Anderson for any loss of pay hemay have suffered as a result of his loss of employment atSmiser Freight Service during the period January 8 toSeptember 27, 1971, in the manner set forth in "TheRemedy" section herein.(b)Notify the Oakland Police Department and SmiserFreight Service, in writing, that the Respondent has noobjection to Roy J. Anderson's employment by SmiserFreight Service.(c) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 daysthereafter, in conspicuous places, including all placeswhere notices to members of Respondent are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.Rules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102 48of the Rules and Regulations,be adoptedby the Board and becomeits findings, conclusions,and Order,and allobjections thereto shall bedeemed waived for all purposes8 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrderof the NationalLabor RelationsBoard" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board." 266DECISIONS OF NATIONALLABOR RELATIONS BOARD(d) Furnish the Regional Director for Region 20 withsigned copies of the aforesaid notice, in the numberdesignated by the Regional Director, for posting by SmiserFreightService, if it is willing, at places where itcustomarily posts notices to employees.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith .66 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region 20, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has takento complyherewith "APPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain and coerce employees in theexercise of their rights under Section 7 of the Act, torefrain from membership or assistance to BrotherhoodofTeamsters& Auto Truck Drivers, Local 70,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, by causing orattempting to cause the Oakland Police Department orany other governmental, state, county, city or munici-pal agency to revoke the work pernut of any employeeofSmiserFreightServicebecause that employeerefused to join, support, or assist the aforesaid labororganization.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of rights guaranteedby Section 7 of the Act.We have no objection to Roy J. Anderson's employmentby Smiser Freight Service.WE WILL make Roy J. Anderson whole for any lossof pay he suffered at Smiser Freight Service fromJanuary 8, 1971 to September 27, 1971, due to therevocation of his work permit by the Oakland PoliceDepartment.DatedByBROTHERHOOD OFTEAMSTERS & AUTO TRUCKDRIVERS, LOCAL 70,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOF AMERICA(Labor Organization)(Representative)(Title)This is fan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, 450Golden Gate Avenue, Box 36047, San Francisco, Califor-nia 94102, Telephone 415-556-0335.